Allow me, to begin, Sir,
by congratulating you on behalf of the Government of the
Republic of Angola, and on my own behalf, on your
election as president of the General Assembly at this fifty-
fourth session. Your election to such an important post is
recognition of your experience, ability and diplomatic
capacity, as well as of Namibia’s role internationally.
Angola and Namibia not only share a long common border,
but also have close political, economic, cultural and
historical links. We sincerely hope that your mandate will
be crowned with success.
Our congratulations also go to the outgoing President,
Mr. Didier Opertti, for the excellent work carried out
during his mandate.
To the Secretary-General of the United Nations, Mr.
Kofi Annan, we would like also to express our thanks for
the wise and transparent manner in which he has led our
Organization.
It is also a pleasure for us to welcome the new
members of the United Nations, the Republic of Kiribati,
the Republic of Nauru and the Kingdom of Tonga. Their
accession reflects the universal nature of the principles
and rules of the United Nations Charter. Angola is
convinced that these States will be able to successfully
take up their responsibilities, thereby contributing to the
strengthening of our Organization and the stability and
development of the South Pacific region and the world as
a whole.
For half a century, the Organization has carried out
activities to promote the ideals contained in its Charter.
With the end of the cold war we thought that large-scale
fratricidal wars would be things of the past; that the world
would no longer experience tension and insecurity; that
by now we would be in a position to welcome a
narrowing of the gap between the rich and poor countries;
that a significant part of humanity would be free from the
danger of dying of poverty and misery. However, these
things have not happened. The world is hostage to itself.
There is a plethora of new armed conflicts as a result of
hatred and racial, ethnic and religious intolerance; of the
denial of people’s right to self-determination; and even of
the unfathomable ambition of certain politicians to take
power by force or to attempt to thwart peoples’ sovereign
will to choose their own destinies.
The proliferation of armed conflicts is, to some
extent, a reflection of the absence of an international
security system under the aegis of the United Nations that
would be able to respond immediately and correctly to
potential conflicts. Despite instability in various areas of
the world, there has been a weak commitment to
establishing such a security system because of a lack of
political will on the part of certain members of the
international community. This indicates that the world is
still very far from achieving the long-desired peace and
development. Worse yet is the fact that certain entities of
international law approach the need for peace in the world
from a perspective of material and global strategic
interests — and at the expense of the universal human
values.
It weighs on our conscience to see that we still have
a long way to go to find solutions to situations of this
nature, and that the international community’s reactions
to similar situations of human suffering are not consistent.
These facts might lead us to believe that we are
dealing with a double standard and with measured
policies that are at variance with the spirit and letter of
32


the Charter of the United Nations. The United Nations and
the international community as a whole have the political,
legal and moral duty to work a little harder, so that peoples
facing the scourge of the war will be able to achieve lasting
peace. The main objective of the United Nations can be
achieved worldwide, provided that there is coherence and
determination in the application of principles and decisions.
The global tolerance of impunity has been encouraging
the leaders of the rebel groups proliferating throughout the
world to carry out their terrorist and destructive campaigns,
the main victim of which is civil society. The differential
treatment accorded to identical situations of systematic and
massive violations of human rights and the war crimes that
are occurring in some areas of the world makes it
impossible for the international justice system to act with
the required effectiveness in dealing with some of the most
barbaric and bloodthirsty criminals that Africa has seen this
century. We are convinced that if the political and moral
power of the United Nations were exerted against all the
perpetrators of serious crimes, it would dishearten all those
who might be willing to resort to subversion and terrorism.
Thus the international community would be preventing the
emergence of new conflicts.
We are fully aware that States have the primary
responsibility for paving the way for the prevention of
conflicts. The implementation of democracy, which may
promote respect for human rights and the establishment of
neighbourly relations, may be able to contribute to
preventing the occurrence of conflicts. Indeed, many of the
current crises would not have lasted long if the States
involved in them had, in good faith, fully complied with
their international obligations as set forth in the Charter of
the United Nations and as established by regional
organizations. I refer in particular to the principle of
non-interference in the internal affairs of other States. For
this reason, the mechanisms for the fulfilment of such
international obligations by States should be further
reinforced.
The Government of the Republic of Angola commends
the work undertaken by the Secretary-General regarding the
reinforcement of the preventive diplomacy mechanisms.
However, the increase in the number of wars, particularly
since 1998, leads us to conclude that the efforts in this
regard still fall short of reaching the objectives. It is thus
necessary for us to strive to create the institutional capacity
for conflict prevention, including regional early-warning
mechanisms.
Regarding conflict resolution, Angola’s experiences
force us to stress that there is an urgent need to re-define
methods and strategies, mainly in the field of
peacekeeping operations. Other factors underlying the
limited success of some peacekeeping missions carried
out under the aegis of the United Nations are: the obvious
frailty of the verification systems of peace agreements;
the tendency to treat similarly the violator and the fulfiller
of these agreements; the overlooking of early signs that
suggest a lack of political will and ill-faith by one of the
sides; and the subsequent delayed application of coercive
measures.
As a member State of the international community
we need to rely on and have recourse to the United
Nations in its important role regarding the issues of
peacekeeping and security in the world. Angola will
continue to believe that, in order to establish peace in the
world, the United Nations role is of paramount
importance. We simply want to suggest that, given the
current international situation, this role should be played
in a more realistic and effective way, with a view to
living up to the expectations of people eager for peace
and to ensuring the credibility of our Organization.
I would like now to refer to the situation in Angola,
where five years have passed since the Lusaka Protocol
was signed between the Government and UNITA.
However, the main tasks involved in attaining a lasting
peace have not yet been achieved. In particular, UNITA
has not been completely disarmed and State authority has
not been restored in the illegally occupied areas. Rather,
the persistent refusal of the rebels to fully honour their
obligations and their preference for taking power by force
have plunged the country into a new era of violence.
Following this rejection of the people’s will, as
expressed at the polls during the 1992 general elections,
and the non-fulfilment of the provisions of the three peace
accords entered into with the Government — in 1989 in
Gbadolite, in the former Zaire; in 1991 in Portugal and in
1994 in Lusaka — Mr. Savimbi is still interested in
continuing his destabilization campaign. This includes
preventing the smooth running of the democratic
institutions; destroying cities, towns, villages,
infrastructure and public and private assets; and
mercilessly killing civilians. In this way he has been
condemning to misery, disease and famine all of the
people in Angola.
As a result of these actions, in addition to the
thousands of civilians who have already been killed,
33


almost 3 million others have left their homes in search of
refuge in the Government-controlled areas. Those
communities require humanitarian assistance from the
international community. In the framework of the
implementation of the Lusaka Protocol, the Government
has, in good faith, undertaken all the tasks provided for it
in the peace accords, in spite of the fact that Savimbi and
his military wing have resumed the war. The Government
continues to ensure the functioning of the democratic
institutions resulting from the general elections, and UNITA
members are represented in the Government and the
parliament.
In the national armed forces, military troops, officials
and soldiers appointed by UNITA remain faithful to the
ideals of democracy and national accord. Only Mr. Savimbi
and a fairly reduced number of qualified personnel who
remain faithful to him are still interested in making war
with a view to taking power. All of Savimbi’s propaganda
of recent years has merely been playing for time and
anticipating that developments on the international scene
might come out in his favour. His false messages on
negotiations, allowing him time to prepare the ground for
new military adventures, are elements of that strategy.
Indeed, what remains to be done in the Angolan peace
process is to enforce what was negotiated in-depth at
Lusaka over an entire year, particularly the disarming of all
of Mr. Jonas Savimbi’s military forces and the restoration
of state administration throughout the national territory. The
Angolan Government has long waited for Savimbi to decide
to opt for peace. Angola is currently facing other political
and economic challenges that cannot be indefinitely
postponed as a result of the actions of a single power-
hungry individual who considers war to be the only way to
fulfil his personal plans. Furthermore, in rejecting
Savimbi’s posture, many UNITA militants and leaders have
distanced him from the party. These women and men are
working in good faith to consolidate the Angolan
democratic process.
Given Savimbi’s obstructionist behaviour, the Security
Council decided to impose global mandatory sanctions
against UNITA, including the prohibition of international
travel for top UNITA officials directly involved in the
Angola war project. In the same vein, and as a result of the
crimes that Savimbi has been committing against the
civilian population, the Organization of African Unity
(OAU) and the Southern African Development Community
(SADC) declared him a war criminal and thus an unreliable
stakeholder in the implementation of peace in Angola. The
Non-Aligned Movement, in its ministerial meeting of 23
September 1999 held here in New York, expressed its
strong support for the resolution adopted at the recent
OAU Summit, which deems Mr. Savimbi a war criminal
and requires that he be treated as such by the entire
international community. We trust that there is no further
doubt about the criminal nature of Mr. Savimbi or the
need for him to be held responsible internationally for his
crimes and actions.
The Angolan Government reiterates its ongoing
commitment to paving the way for a lasting peace and, to
that end, to making use of all the means at its disposal,
and undertakes to proceed with the process of national
reconciliation and social democratization. A clear
demonstration of its commitment is the fact that, despite
the war climate pervading the country, at no time
whatsoever has the Government denied the rights and
individual liberties of citizens or of national legal political
forces.
In the framework of the political reforms initiated in
1991, a new constitution is being prepared in a process in
which all political parties are participating. The new
constitutional text will reinforce the rule of law and
consolidate the type of society that we intend to establish
in Angola: an economically prosperous one under
democratic rule of law and a State of social justice. In the
economic context, the reforms will follow their course
with a view to reinforcing the creation of other conditions
for an effective market economy and of a more
favourable environment for foreign investment.
In order to meet these challenges, we call for the
support and solidarity of the international community,
particularly regarding the implementation of sanctions
imposed by the Security Council against UNITA, so that
Angola can more rapidly achieve peace and consolidate
and accelerate the economic reform process.
It is our sincere hope that the new initiatives of the
Security Council, proposed by Ambassador Robert
Fowler, Chairman of the Committee on Sanctions, as well
as the support already expressed by some Governments
and international institutions, may contribute significantly
to reinforcing sanctions, dismantling the illegal diamond-
trafficking network, which is subsidizing the war carried
out by Savimbi, and bringing its perpetrators before the
court.
In tandem with its efforts to implement peace, the
Angolan Government is also committed to implementing
social-impact economic programmes and to relaunching
34


the basis for the resettlement of communities with a view
to economically rehabilitating the country. In this regard,
we wish to call upon all United Nations Member States to
support the draft resolution that Angola will submit to the
General Assembly on economic rehabilitation. In addition
to lending their support to the draft resolution, we call on
our partners particularly to participate in the economic
rehabilitation of Angola.
The disarming of anti-personal landmines is another
task that requires the ongoing involvement and support of
the international community. The Angolan Government will
remain engaged at the national, regional and international
levels in order to overcome that scourge. A clear
demonstration of this determination is the fact that we were
one of the first State parties to the Ottawa Convention on
the Prohibition of the Use, Stockpiling, Production and
Transfer of Anti-personnel Mines and on Their Destruction.
The security, stability and territorial integrity of
Angola and its neighbours depend on the stability of the
region. We are currently facing a dangerous increase of
destabilization which, if not controlled, may seriously affect
the development of that part of the continent. Angola will
continue to lend its support, under SADC, to the
implementation of peace in the Democratic Republic of the
Congo. The Ceasefire Agreement signed in Lusaka and its
complete fulfilment will pave the way for the return of
refugees and the initiation of dialogue between the
Congolese political forces, to which falls the responsibility
of deciding the destiny of their country. The United Nations
and the OAU are also called upon to play a crucial role in
the establishment of a lasting peace. It would be reasonable
for the invading countries to make a gesture by
withdrawing from Congolese territory and ceasing to
expand their occupation.
In the African Horn, Angola welcomes the acceptance
by the Governments of Ethiopia and Eritrea of the
Framework Agreement prepared by the OAU with a view
to settling the dispute between the two countries. We wish
to call upon both countries to demonstrate flexibility in
order to ensure that a peace agreement, taking into account
the interests of their peoples, can be celebrated.
With respect to Somalia, we call upon the international
community to support the efforts of the OAU to reconcile
the political and military factions and to establish an elected
Government so that the country can resume its place in the
community of nations.
In Western Sahara, the fulfilment of the Ceasefire
Agreement enabled the further development of the joint
efforts of the United Nations and the OAU leading to the
holding of a referendum. Angola expects the process to
be transparent and fair and that both parties shall accept
the verdict of the Sahraoui people.
Concerning East Timor, whose people is connected
to Angola by a shared language and a historical past of
struggle against Portuguese colonization, we were
disturbed by the acts of violence that followed the
announcement of the results of the popular consultation.
The decision of East Timor’s people in favour of self-
determination and independence should be respected. It is
now the United Nations responsibility to prepare an
enabling environment. In this regard, we strongly support
the dispatch of a United Nations international peace force.
As to the Middle East, Angola welcomes the
celebration of the Sharm el-Sheikh agreements between
Israel and the Palestinian Authority that have enabled the
peace process to be relaunched. It is our view that the
new agreements conform to the aspirations of the
respective peoples to living in peace and security.
The Government of the Republic of Angola and its
people are concerned about the difficult political,
economic and social situation of the Cuban people, which
has worsened under the ongoing economic embargo
imposed on their country. We hope that the matter will be
resolved through a constructive bilateral dialogue.
The latest international developments and the
challenges of the next millennium require that the United
Nations and its main bodies, particularly those dealing
with peace and security, economic development and the
administration of international justice, be adjusted to the
new situation.
Reform and an increase in the membership of the
Security Council will be crucial to making the
decision-making process more transparent. In this respect,
it is essential that all the regions of the world be
represented equally. Angola reaffirms the position of the
non-aligned countries on the reform of the Security
Council, as well as the common African position adopted
by the OAU.
Despite the progress achieved in some economies
and the disappearance of the signs of a new world
depression, the international economic situation continues
to be characterized by serious imbalances. The root
35


causes of the difficult situation faced by some developing
countries include the unfair system governing international
economic, monetary and financial relations; the adoption of
protectionist measures; the unilateral nature of world trade;
and the worsening of the external debt, which has become
a heavy burden for the developing countries.
It is necessary to take concrete measures which may
lead to structural changes in international economic
relations and may contribute to the balance of the world
economy. To this end, there should be a serious and
transparent will in the North-South dialogue.



